UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6940



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ANDRÉ TERRY HALL,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-94-92, CA-97-745-R)


Submitted:   October 20, 1998              Decided:   November 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Richard Nordman, Westerville, Ohio; Malcolm McLeod Doubles,
Salem, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     André T. Hall seeks to appeal the district court’s order deny-

ing his Fed. R. Civ. P. 60(b) motion to reinstate his 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1998) motion. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. United States v.

Hall, Nos. CR-94-92, CA-97-745-R (W.D. Va. June 9, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2